321 So.2d 523 (1975)
Barney Edward WELCH
v.
ROBERT CAMPBELL, INC. and Southern Casualty Ins. Co.
No. 56903.
Supreme Court of Louisiana.
October 22, 1975.
Denied. No error of law in the ruling of the Court of Appeal.
TATE, J., I respectfully dissent. A grave injustice through legal technicality has been caused this admittedly totally disabled employee. By the defendants' interrogatories Campbell's status as statutory employee was admitted. Although the trial court may have been in error in considering these interrogatories, since technically not admitted in evidence although filed as part of the court record prior to trial, remand should have been ordered rather than denying this admittedly disabled employee workmen's compensation to which he is clearly entitled. See Wade v. Calcasieu Paper Co., 229 La. 702, 86 So.2d 540 (1956), and many other decisions requiring this result in view of the paternalistic purposes of the compensation statute, including its provision that technical rules of evidence are relaxed. La.R.S. 23:1317.
DIXON, J., is of the opinion the court of appeal disposition of this case was clearly erroneous; the case should have been remanded to the district court.
CALOGERO, J., is of the opinion this writ should have been granted. Plaintiff's judgment for permanent and total workmen's compensation benefits awarded by a trial judge who obviously considered defendant's answer to interrogatories admitting the requisite statutory employer-employee relationship, has been taken away for the hypertechnical and in my view unsound legal reason that the interrogatories and answer filed in the trial court record before trial were not formally introduced in evidence.